Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: NONE of the cited prior art discloses or teaches a method for streamlined secure deployment of cloud services in a cloud computing system having multiple servers executing instructions to provide a deployment service comprising a combination of: using the instantiated computing resources, retrieving one or more components of an application corresponding to the cloud service based on a manifest identifying the one or more components and an installation sequence of the one or more components of the application, and installing the retrieved one or more components of the application in the cloud computing system in accordance with the installation sequence identified in the manifest, and executing, with one or more of the servers in the cloud computing system, the installed one or more components of the application to make available the cloud service to users of the cloud computing system without exposing the one or more components of the application to the users.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
4.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KHANH Q DINH/Primary Examiner, Art Unit 2458